



NEW RELIC, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY
ADOPTED MAY 6, 2015
EFFECTIVE APRIL 1, 2015
AMENDED EFFECTIVE AUGUST 23, 2017


Each member of the Board of Directors (the “Board”) of New Relic, Inc. (the
“Company”) who is a non-employee director of the Company (each such member, a
“Non-Employee Director”) will receive the compensation described in this
Non-Employee Director Compensation Policy (the “Director Compensation Policy”)
for his or her Board service.
The Director Compensation Policy will be effective as of April 1, 2015 (the
“Effective Date”). The Director Compensation Policy may be amended at any time
in the sole discretion of the Board or the Compensation Committee of the Board.
Any member of the Board that becomes a Non-Employee Director shall be eligible
for the compensation described in this Director Compensation Policy immediately
following the date that such member becomes a Non-Employee Director (the
“Compensation Commencement Date”).


A Non-Employee Director may decline all or any portion of his or her
compensation by giving notice to the Company prior to the date cash is to be
paid or equity awards are to be granted, as the case may be.


Annual Cash Compensation
Each Non-Employee Director will receive the cash compensation set forth below
for service on the Board. The annual cash compensation amounts will be payable
in equal quarterly installments, in arrears following the end of each quarter in
which the service occurred, pro-rated for any partial months of service. All
annual cash fees are vested upon payment.


1.
Annual Board Service Retainer:

a.    All Non-Employee Directors: $30,000


2.    Annual Committee Member Service Retainer:
a.    Member of the Audit Committee: $10,000
b.    Member of the Compensation Committee: $7,500
c.    Member of the Nominating and Corporate Governance Committee: $3,000


3.
Annual Committee Chair Service Retainer (in lieu of Committee Member Service
Retainer):

a.    Chairman of the Audit Committee: $20,000
b.    Chairman of the Compensation Committee: $15,000
c.    Chairman of the Nominating and Corporate Governance Committee: $6,000


In lieu of cash, and prior to the start of each fiscal year, a Non-Employee
Director may elect to receive 100% of the annual cash compensation set forth
herein for that next fiscal year as restricted stock units (“RSUs”) under
Company’s 2014 Equity Incentive Plan or any successor equity incentive plan (the
“Plan”) with an RSU Value (as defined below) equal to the projected annual cash
compensation for such Non-Employee Director for the fiscal year based on Board
and committee membership as of the first day of such fiscal year (the “Optional
RSU Grant”).


The grant date for the Optional RSU Grant will be the April 15 first occurring
after the start of a fiscal year, provided, however, that if such date is not a
trading day on the New York Stock Exchange (e.g., a weekend or holiday), then
the grant date shall be the next trading date. The vesting commencement date for
each Optional RSU Grant will be the May 15 first occurring after the start of a
fiscal year. Each Optional RSU Grant will vest with respect to 1/4th of the
total number of units on each quarterly anniversary of the vesting commencement
date for such Optional RSU Grant, subject to the Non-Employee Director’s
“Continuous Service” on each applicable vesting date. Optional RSU Grants will
not be subject to accelerated vesting in connection with a “Change of Control”
(as defined in the Plan).


In the event a Non-Employee Director were to become entitled to a greater annual
cash compensation amount (either as a result of an increase in the cash
compensation amounts approved by the Board or a new committee membership or
role), such Non-Employee Director will be entitled to receive the difference
paid in cash pursuant to the terms above. There would be no effect upon the
Optional RSU Grant in the event a Non-Employee Director maintains Continuous
Service but would have otherwise been entitled to a lesser amount of cash
compensation than that which was used to calculate the Optional RSU Grant
(either as a result of a decrease in the cash compensation amounts approved by
the Board or a decreased committee membership or role).


Equity Compensation
Equity awards will be granted under the Plan. All stock options granted under
this policy will be Nonqualified Stock Options (as defined in the Plan), with a
term of ten years from the date of grant and an exercise price per share equal
to 100% of the Fair Market Value (as defined in the Plan) of the underlying
common stock of the Company on the date of grant.


(a)Automatic Equity Grants.
(i)    Initial Grant for New Directors. Without any further action of the Board,
each person who, after the Effective Date, is elected or appointed for the first
time to be a Non-Employee Director will automatically, upon the Compensation
Commencement Date, be granted (A) a Nonstatutory Stock Option to purchase a
number of shares of common stock having an Option Value (as defined below) of
$80,000 (the “Initial Option Grant”) and (B) RSUs with an RSU Value of $80,000
(the “Initial RSU Grant” and, together with the Initial Option Grant, the
“Initial Grants”), multiplied by a fraction, the numerator of which is the
number of days that will elapse between the Non-Employee Director’s date of
initial appointment or election and the first anniversary of the date of grant
of the Company’s most recent Annual Grants (as defined below) and the
denominator of which is 365. Each Initial Option Grant and Initial RSU Grant
will vest on August 15th of the calendar year following the year in which the
Company’s most recent Annual Grants were made, subject to the Non-Employee
Director’s Continuous Service (as defined in the Plan) through such date.
(ii)    Annual Grant. Without any further action of the Board, at the close of
business on the date of each Annual Meeting following the Compensation
Commencement Date, each person who is then a Non-Employee Director will
automatically be granted (A) a Nonstatutory Stock Option to purchase a number of
shares of common stock having an Option Value of $80,000 (the “Annual Option
Grant”) and (B) RSUs with an RSU Value of $80,000 (the “Annual RSU Grant” and,
together with the Annual Option Grant, the “Annual Grants”). Each Annual Grant
will vest on August 15th of the calendar year following the year in which such
Annual Grants are made, subject to the Non-Employee Director’s Continuous
Service through such date.
(b)    Vesting; Change of Control. All vesting is subject to the Non-Employee
Director’s “Continuous Service” on each applicable vesting date. Notwithstanding
the foregoing vesting schedules, for each Non-Employee Director who remains in
Continuous Service with the Company until immediately prior to the closing of a
Change of Control, the shares subject to his or her then-outstanding equity
awards that were granted pursuant to this policy will become fully vested
immediately prior to the closing of such Change of Control.
(c)    Calculation of Option Value and Value of a Restricted Stock Unit Award.
The “Option Value” of a stock option to be granted under this policy will be
determined using the same method the Company uses to calculate the grant-date
fair value of stock options in its financial statements, except that no
provision shall be made for estimated forfeitures related to service-based
vesting. The “RSU Value” of an RSU award to be granted under this policy will be
determined based on the Fair Market Value per share on the grant date.
(d)    Remaining Terms. The remaining terms and conditions of each stock option
or RSU, including transferability, will be as set forth in the Company’s
standard Option Agreement or form of RSU Award Agreement, as applicable, in each
case in the form adopted from time to time by the Board.
Expenses


The Company will reimburse Non-Employee Director for ordinary, necessary and
reasonable out-of-pocket travel expenses to cover in-person attendance at and
participation in Board and committee meetings; provided, that the Non-Employee
Director timely submit to the Company appropriate documentation substantiating
such expenses in accordance with the Company’s travel and expense policy, as in
effect from time to time.




1



